64 N.Y.2d 1114 (1985)
Farmland Market Corp., Appellant,
v.
North River Insurance Company et al., Respondents, et al., Defendant.
Court of Appeals of the State of New York.
Decided April 30, 1985.
Ira M. Myers for appellant.
Robert S. Newman for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS and KAYE. Taking no part: Judge ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (105 AD2d 602).